Docket No. 107852.


                             IN THE
                     SUPREME COURT
                                OF
                THE STATE OF ILLINOIS




INTERSTATE SCAFFOLDING, INC., Appellee, v. THE ILLINOIS
WORKERS’ COMPENSATION COMMISSION et al. (Jeff Urban,
                   Appellant).

                  Opinion filed January 22, 2010.



   JUSTICE BURKE delivered the judgment of the court, with
opinion.
   Chief Justice Fitzgerald and Justices Freeman, Thomas, Kilbride,
Garman, and Karmeier concurred in the judgment and opinion.



                            OPINION

    In this appeal we are asked to consider whether an employer’s
obligation to pay temporary total disability (TTD) workers’
compensation benefits to an employee who was injured in the course
of his employment ceases when the employer terminates the employee
for conduct unrelated to the injury. For reasons that follow, we hold
that when an employee who is entitled to receive workers’
compensation benefits as a result of a work-related injury is later
terminated for conduct unrelated to the injury, the employer’s
obligation to pay TTD workers’ compensation benefits continues until
the employee’s medical condition has stabilized and he has reached
maximum medical improvement.

                            BACKGROUND
    Claimant Jeff Urban (Urban) was employed by Interstate
Scaffolding, Inc. (Interstate), as a union carpenter on July 2, 2003,
when he sustained a work-related injury to his head, neck, and back.
He was transported by ambulance to Silver Cross Hospital, where he
was diagnosed with a mild concussion and cervical strain. Although
Urban returned to work soon after the injury, he continued to
experience persistent headaches, cervical pain, and numbness in his
arms.
    Between July 2, 2003, and May 25, 2005, Urban underwent
numerous diagnostic tests and treatments for his medical condition
resulting from the July 2, 2003, injury. At times Urban’s doctor
required him to remain off work. At other times, Urban was able to
work “light duty” with restrictions ordered by his doctor. Urban
received TTD workers’ compensation benefits when he could not
work and, when working light duty, Urban received a workers’
compensation maintenance benefit to make up the difference in
income between his previous carpenter’s pay and his light-duty pay.
It is undisputed that between July 2, 2003, and May 25, 2005,
Interstate paid a total of $48,060.80 in TTD and maintenance benefits,
as well as medical expenses totaling $50,809.78.
    On May 25, 2005, an incident occurred, culminating in Urban’s
dismissal. On that day Urban was working a light-duty assignment at
Interstate’s East Hazel Crest facility. Sometime that morning, Urban
went to the office and spoke to Rebecca Parks, a secretary at
Interstate who worked in payroll. He told her that he believed there
was an error in his paycheck regarding the amount deducted for
federal withholding. During the discussion with Parks, Urban
mentioned that a paycheck he received a few weeks earlier also had
been wrong. He stated that in the earlier check he had been overpaid
because he was paid union scale instead of light-duty pay.
    After speaking with Parks, Urban went back to work. Parks,
however, relayed what Urban had told her to Jan Coffey, the assistant
to Interstate’s president, Ron Fowler. Upon learning this information,

                                 -2-
Coffey became irate. She knew that a few weeks earlier, in April
2005, Urban had written some religious “graffiti” or slogans in a
storage room on Interstate’s premises. Therefore, when she learned
that Urban had retained an overpayment in his paycheck, Coffey felt
that such conduct ran counter to Urban’s professed religious beliefs.
Coffey left the office to find Urban, confronted him, and accused him
of being a “hypocrite.”
    Urban became angered by Coffey’s confrontation. He engaged in
a brief heated argument with Coffey, after which he called the East
Hazel Crest police department and lodged a complaint of harassment
and religious discrimination. A police officer arrived at the Interstate
facility and interviewed both Urban and Coffey. Although a police
report was prepared, no arrests or other action was taken by the
police.
    After the officer left the facility, Coffey phoned company president
Ron Fowler and told him what had occurred. According to Coffey,
during this phone call she told Fowler, for the first time, about the
religious graffiti Urban had written on the shelves of the storage room.
Coffey said she only told Fowler about the graffiti to explain why she
had become so upset by Urban’s comments to Parks.
    After Coffey spoke to Fowler, Fowler asked to speak with
Urban’s supervisor, Barry Manuel. Fowler instructed Manuel to fire
Urban. When Manuel did so, he told Urban that Fowler’s stated
reason for Urban’s dismissal was Urban’s defacement of Interstate
property as a result of the religious graffiti Urban had written in
permanent black marker in the storage room.
    When Interstate terminated Urban, it also refused to pay him TTD
benefits. Consequently, Urban filed an application for adjustment of
claim with the Workers’ Compensation Commission.
     On June 28, 2005, a hearing was held on Urban’s claim before
Leo Hennessy, an arbitrator for the Workers’ Compensation
Commission. At the hearing, Urban testified regarding his July 2,
2003, injury and the subsequent medical treatment he had received.
Urban explained that on July 2, 2003, he had suffered heat stroke and
was injured when he was dropped on his head while being transported
to the ambulance. Subsequently, he continued to experience
headaches, neck pain, shoulder pain, and numbness in his upper


                                  -3-
extremities. In December 2003, he began treatment with Dr. Young
at Rush University Hospital. Dr. Young sent Urban for MRI testing
and started him on a course of treatment which included injections for
neck pain; nerve block and radio frequency procedures for migraine
headaches and shoulder pain; and physical therapy.
    Urban testified that he also saw Dr. Bernstein at his employer’s
request. Dr. Bernstein recommended a spinal fusion operation. Urban
testified that he had rejected this more radical procedure until he could
determine whether the medication and therapies prescribed by Dr.
Young would be successful. However, he testified at the hearing that
he was still experiencing significant pain and, for that reason, now
decided to undergo the spinal fusion operation.
    Urban also testified about the events surrounding his dismissal.
Urban admitted that he had written religious slogans in the storage
room at Interstate’s facility, but he did not believe those writings were
the reason for his dismissal. Urban testified that other employees had
written on, or made markings on, the shelves and walls of the storage
room and there had never been any repercussions of any kind.
    After Urban completed his testimony, he placed into evidence
several exhibits containing his medical records. These records
documented the diagnoses, medications, and treatments Urban had
received from the date of the injury through the date of the hearing.
    The only other witness to testify at the hearing was Jan Coffey,
who testified for Interstate. Her testimony was solely about the events
of May 25, 2005, which led up to Urban’s dismissal. In addition, a
typed summary of the events, prepared by Coffey and Parks on or
about May 25, 2005, was introduced as Interstate’s exhibit No. 7.
Interstate also placed into evidence exhibits consisting of photographs
of the religious graffiti Urban admittedly wrote on the shelves of the
storage room.
      On July 22, 2005, the arbitrator issued a decision on Urban’s
claim. After summarizing the facts of the case and recounting the
testimony presented at the hearing, arbitrator Hennessy came to the
following conclusion:
         “Notwithstanding the divisive, conflicting testimony regarding
         the arguments and confrontations of May 25, 2005, at the
         Respondent’s place of business and the unusual basis for the

                                  -4-
         termination of the Petitioner, this Arbitrator finds the
         Petitioner is not entitled to temporary total disability benefits
         subsequent to his termination of May 25, 2005.”
     The arbitrator’s decision, which offered no explanation as to why
Urban was found not to be entitled to TTD benefits, was filed with the
Workers’ Compensation Commission on July 27, 2005. Urban then
filed a petition for review pursuant to section 19(b) of the Workers’
Compensation Act (820 ILCS 305/19(b) (West 2004)).
     On November 16, 2006, the Commission issued a decision
modifying the arbitrator’s ruling.1 In its decision, the Commission held
that Urban was entitled to TTD benefits in the sum of $1,004.41 per
week for the five-week period between Urban’s May 25, 2005,
termination and the arbitration hearing on June 28, 2005, “based on
the fact that Petition’s condition had not stabilize [sic] as of the June
29, 2005, [sic] Arbitrator’s hearing.” In addition, the Commission
remanded the matter to the arbitrator “for further proceedings for a
determination of a further amount of temporary total compensation or
of compensation for permanent disability, if any, pursuant to Thomas
v. Industrial Commission, 78 Ill. 2d 327, 399 N.E.2d 1322, 35 Ill.
Dec. 794 (1980).” The Commission also ordered Interstate to pay
Urban interest on the award pursuant to section 19(n) of the Act. The
Commission did not discuss or make any findings with regard to
Urban’s termination.
     Interstate sought administrative review of the Commission’s
decision in the circuit court of Will County. The circuit court
confirmed the Commission’s decision.
     Further appeal was taken by Interstate and, in a 3-2 decision, the
workers’ compensation division of the appellate court reversed the
Commission’s decision and award of benefits. The appellate court
concluded that Urban was not entitled to TTD benefits after his
termination “for cause” on May 25, 2005. 385 Ill. App. 3d 1040.
     Urban filed a timely petition for leave to appeal with this court,
which we granted. We permitted the Illinois Trial Lawyers


  1
    The Commission subsequently issued a corrected decision on December
6, 2006, to address a clerical error. The December 6 decision was otherwise
identical to the November 16, 2006, decision.

                                   -5-
Association and the Illinois AFL-CIO to file amicus curiae briefs in
support of Urban. In addition, the Illinois Association of Defense Trial
Counsel and the Illinois Self Insurers Association were permitted to
file amicus curiae briefs on behalf of Interstate.

                               ANALYSIS
    In the case at bar, the Commission awarded Urban TTD benefits,
finding that Urban’s work-related injury had not yet stabilized. The
appellate court agreed with the Commission’s factual findings that
Urban’s work-related injury had not stabilized and that Urban
remained temporarily totally disabled. Nevertheless, the appellate
court set aside the Commission’s award of benefits based on the fact
that Urban had been discharged by his employer due to conduct
unrelated to his injury. Thus, the issue before us is one of law–whether
an employer’s obligation to pay temporary total disability benefits to
an employee who suffered a work-related injury ends if the employee
returns to work for a light-duty assignment and, while working light
duty, is terminated for conduct unrelated to his injury. Our review,
therefore, is de novo. See Flynn v. Industrial Comm’n, 211 Ill. 2d
546, 553 (2004) (where there are no factual disputes, review of
Commission’s ruling is de novo). As noted by the appellate court
below, this issue has never before been addressed in any reported
decision in Illinois. 385 Ill. App. 3d at 1044.
    Urban argues that an employee’s dismissal should have no impact
on that employee’s entitlement to TTD benefits. He contends that
here, as in any case which comes before the Commission where the
question is whether an injured employee is entitled to TTD benefits,
the dispositive test is whether the worker’s condition has stabilized
and he has reached maximum medical improvement. See Freeman
United Coal Mining Co. v. Industrial Comm’n, 318 Ill. App. 3d 170,
178 (2000). Urban points out that, in the case at bar, the appellate
court agreed with the Commission that Urban’s condition had not yet
stabilized at the time of the hearing. Thus, Urban contends that he is
entitled to TTD benefits until such time as his medical condition
stabilizes, notwithstanding his dismissal. He asks that we reverse the
appellate court judgment and reinstate the decision of the
Commission.


                                  -6-
     Interstate, on the other hand, embraces the logic and reasoning of
the majority opinion of the appellate court below and asks us to adopt
its holding that an employer may cease paying TTD benefits if the
injured employee commits a volitional act of misconduct that serves
as justification for his termination. See 385 Ill. App. 3d at 1047.
     It is a well-settled principle that when a claimant seeks TTD
benefits, the dispositive inquiry is whether the claimant’s condition has
stabilized, i.e., whether the claimant has reached maximum medical
improvement. Westin Hotel v. Industrial Comm’n, 372 Ill. App. 3d
527, 542 (2007); Land & Lakes Co. v. Industrial Comm’n, 359 Ill.
App. 3d 582, 594 (2005); F&B Manufacturing Co. v. Industrial
Comm’n, 325 Ill. App. 3d 527, 531 (2001). See also Archer Daniels
Midland Co. v. Industrial Comm’n, 138 Ill. 2d 107, 118 (1990) (TTD
compensation is provided for in section 8(b) of the Workers’
Compensation Act, which provides, “[W]eekly compensation ***
shall be paid *** as long as the total temporary incapacity lasts,”
which this court has interpreted to mean that an employee is
temporarily totally incapacitated from the time an injury incapacitates
him for work until such time as he is as far recovered or restored as
the permanent character of his injury will permit). Further, the period
during which a claimant is temporarily totally disabled is a question of
fact to be resolved by the Commission, whose determination will not
be disturbed unless it is against the manifest weight of the evidence.
Archer Daniels Midland Co., 138 Ill. 2d at 118-19; McKay Plating
Co. v. Industrial Comm’n, 91 Ill. 2d 198 (1982). Accordingly, when
reviewing a decision of the Commission, the relevant test is whether
there is sufficient evidence in the record to support it. Benson v.
Industrial Comm’n, 91 Ill. 2d 445, 450 (1982).
     Applying these standards, the appellate court agreed “there was
sufficient evidence to support the Commission’s finding that
claimant’s condition had not stabilized.” 385 Ill. App. 3d at 1044.
Nonetheless, the majority did not confirm the Commission’s decision.
Instead, the court held:
             “Although we agree that claimant was still temporarily
         totally disabled at the time of his termination, the more
         interesting aspect of this appeal is whether claimant is entitled
         to TTD benefits following his discharge from respondent’s
         employ.” 385 Ill. App. 3d at 1044.

                                   -7-
     In determining what impact, if any, an employee’s discharge might
have on the employee’s entitlement to TTD benefits, the appellate
court first looked to Illinois case law and found two cases, City of
Granite City v. Industrial Comm’n, 279 Ill. App. 3d 1087 (1996), and
Schmidgall v. Industrial Comm’n, 268 Ill. App. 3d 845 (1994), to be
“instructive.” From these cases, the appellate court determined that
“the critical inquiry in determining whether the employee is entitled to
TTD benefits after leaving the workforce centers on whether the
departure was voluntary.” 385 Ill. App. 3d at 1045.
     The appellate court then conducted an independent review of
decisions by courts from other jurisdictions that had addressed the
question of an employee’s entitlement to TTD benefits following a
discharge for misconduct. See 385 Ill. App. 3d at 1045-46 (and cases
cited). The court noted that these cases fall into two categories: those
which deny compensation to an employee who has been discharged
for misconduct and those which hold that the employee’s discharge
does not automatically bar the employee from receiving benefits. The
appellate court then concluded:
         “[W]e find that allowing an employee to collect TTD benefits
         from his employer after he was removed from the work force
         as a result of volitional conduct unrelated to his injury would
         not advance the goal of compensating an employee for a
         work-related injury.” (Emphasis added.) 385 Ill. App. 3d at
         1047.
     Based on this conclusion, the majority held that Urban was not
entitled to TTD benefits following his dismissal, which was the result
of Urban’s volitional conduct unrelated to his injury. The majority set
aside the Commission’s decision and its award of TTD benefits. 385
Ill. App. 3d at 1049.
     The two justices who dissented agreed with the majority that an
employee’s TTD benefits could be discontinued when the employee
is terminated as a result of his “volitional acts of conduct (or
misconduct) that are unrelated to his disabling condition.” They
disagreed, however, with the majority’s outright reversal of the
Commission’s decision in the present case. 385 Ill. App. 3d at 1049-
50 (Donovan, J., dissenting, joined by Holdridge, J.). The dissenting
justices believed that the majority’s decision was flawed because it
lacked any standards for the practical application of its “new

                                  -8-
principle.” 385 Ill. App. 3d at 1051-52 (Donovan, J., dissenting,
joined by Holdridge, J.). The dissent concluded that the proper
framework for deciding whether TTD benefits could be discontinued
upon the injured employee’s termination was the procedure set forth
in Seagraves v. Austin Co. of Greensboro, 123 N.C. App. 228, 472
S.E.2d 397 (1996). 385 Ill. App. 3d at 1051-52 (Donovan, J.,
dissenting, joined by Holdridge, J.). Relying on Seagraves, the dissent
held:
        “[A]n employer who terminates an injured employee and who
        discontinues the employee’s temporary benefits, has the
        burden to establish (a) that the employee violated a rule or
        policy, (b) that the employee was fired for a violation of that
        rule or policy, (c) that the violation would ordinarily result in
        the termination of a nondisabled employee, and (d) that the
        violation was a voluntary act within the control of the
        employee and not caused by the employee’s disability. If the
        employer establishes that its employee has engaged in
        misconduct constituting a constructive refusal to perform the
        work provided or to participate in the rehabilitation plan, then
        the burden shifts to the employee to produce evidence to rebut
        the employer’s evidence, or to establish that his work-related
        injury contributed to his subsequent wage loss. If the
        employee establishes that the medical restrictions resulting
        from the work-related injury prevent him from securing
        employment at pre-injury work levels, temporary disability
        benefits should be payable for the loss of earning capacity.”
385 Ill. App. 3d at 1051-52 (Donovan, J., dissenting, joined by
        Holdridge, J.).
    The dissenting justices would have set aside the Commission’s
decision and remanded the matter to the Commission “with
instructions to afford the parties an opportunity to present additional
evidence in accordance with the framework set forth in this decision.”
385 Ill. App. 3d at 1053 (Donovan, J., dissenting, joined by
Holdridge, J.).
    We have reviewed the appellate court judgment and find that
neither the majority nor the dissent has reached the correct conclusion
on the issue before this court. It is important to remember that
worker’s compensation is a statutory remedy and the Workers’

                                  -9-
Compensation Commission, as an administrative agency, is without
general or common law powers. See Flynn, 211 Ill. 2d at 553;
Cassens Transport Co. v. Illinois Industrial Comm’n, 218 Ill. 2d 519,
525 (2006). Accordingly, a claimant’s entitlement to TTD benefits is
governed by the Workers’ Compensation Act (820 ILCS 305/1 et seq.
(West 2004)) and the Commission is limited to those powers granted
by the legislature. Cassens Transport Co., 218 Ill. 2d at 525. Any
action taken by the Commission must be specifically authorized by
statute. Cassens Transport Co., 218 Ill. 2d at 525.
    Looking to the Act, we find that no reasonable construction of its
provisions supports a finding that TTD benefits may be denied an
employee who remains injured, yet has been discharged by his
employer for “volitional conduct” unrelated to his injury. A thorough
examination of the Act reveals that it contains no provision for the
denial, suspension, or termination of TTD benefits as a result of an
employee’s discharge by his employer. Nor does the Act condition
TTD benefits on whether there has been “cause” for the employee’s
dismissal. Such an inquiry is foreign to the Illinois workers’
compensation system.
    The fundamental purpose of the Act is to provide injured workers
with financial protection until they can return to the work force.
Flynn, 211 Ill. 2d at 556. Therefore, when determining whether an
employee is entitled to TTD benefits, the test is whether the employee
remains temporarily totally disabled as a result of a work-related injury
and whether the employee is capable of returning to the work force.
    The Act provides incentive for the injured employee to strive
toward recovery and the goal of returning to gainful employment by
providing that TTD benefits may be suspended or terminated if the
employee refuses to submit to medical, surgical, or hospital treatment
essential to his recovery, or if the employee fails to cooperate in good
faith with rehabilitation efforts. See 820 ILCS 305/19(d) (West 2004);
R.D. Masonry, Inc. v. Industrial Comm’n, 215 Ill. 2d 397 (2005).
Benefits may also be suspended or terminated if the employee refuses
work falling within the physical restrictions prescribed by his doctor.
See 820 ILCS 305/8(d) (West 2004); Hartlein v. Illinois Power Co.,
151 Ill. 2d 142, 166 (1992); Hayden v. Industrial Comm’n, 214 Ill.
App. 3d 749 (1991) (TTD justifiably terminated by the employer,
under the Act, when the injured employee was unwilling to cooperate

                                  -10-
with vocational placement efforts). But none of these situations exist
in this case.
       The appellate court found that permitting the termination of
benefits to an employee who is “justifiably” discharged “comports
with the [position] taken in Granite City and Schmidgall.” We
disagree.
     In Schmidgall, the claimant testified at his arbitration hearing that
he was experiencing constant pain as a result of his work-related
injury and his doctors had not released him to return to work. The
Commission denied the claim for TTD benefits, however, concluding
that the claimant, who had begun receiving social security pension
benefits, was automatically precluded from simultaneously receiving
workers’ compensation benefits. Schmidgall, 268 Ill. App. 3d at 848.
On appeal, the appellate court set aside the Commission’s decision,
holding that a worker is entitled to TTD benefits from the time an
injury incapacitates the employee until such time as he is as far
recovered as the character of the injury permits. Schmidgall, 268 Ill.
App. 3d at 849. The court held that the claimant’s receipt of social
security benefits was not dispositive of his eligibility for TTD benefits.
The court noted that the claimant was not receiving social security
benefits because he had left the workforce, but because he had not
been released by his doctor and could not work. Whether the claimant
desired to work was deemed not relevant since he was not physically
capable of working at that time. Schmidgall, 268 Ill. App. 3d at 849.
     In Granite City, the appellate court considered whether the
claimant was eligible to receive TTD benefits while simultaneously
receiving disability pension benefits. The Commission had denied the
claimant TTD benefits–not because it had decided, as a matter of
policy, that a person could not simultaneously receive both workers’
compensation benefits and disability pension benefits (Granite City,
279 Ill. App. 3d at 1090) but because the claimant was able to work.
The claimant was a police officer who had returned to work after
sustaining a work-related injury. Upon his return to work, he began
receiving full benefits as a police officer, working 40 hours per week
in a light-duty assignment within the limitations set by his doctor. The
officer left this position to take a disability pension. The appellate
court held that, in the absence of evidence–medical or otherwise–to
show that the officer could not have continued working in the light-

                                  -11-
duty position, his acceptance of a disability pension was tantamount
to permanently removing himself from the work force. The court held
that the duration of TTD benefits is controlled by the claimant’s ability
to work and his continuation in the healing process. Granite City, 279
Ill. App. 3d at 1090. The court further held that an employee has the
burden of showing not only that he is not working, but that he cannot
work. See also Gallentine v. Industrial Comm’n, 201 Ill. App. 3d
880, 887 (1990). Because the officer had presented no medical
evidence to show that his condition had not stabilized or that he could
not perform the light-duty assignment offered to him, the court found
that the officer failed to prove his entitlement to TTD benefits.
Granite City, 279 Ill. App. 3d at 1090-91.
     In both Schmidgall and Granite City, the touchstone for
determining whether the claimants were entitled to TTD benefits was
not the voluntariness of their departure from the workforce, as the
appellate court believed. Rather, the touchstone was whether the
claimants’ conditions had stabilized to the extent that they were able
to reenter the work force.
     The appellate court below believed that a discharged employee
should be automatically barred from receiving TTD benefits because
“allowing an employee to collect TTD benefits from his employer
after he was removed from the work force as a result of volitional
conduct unrelated to his injury would not advance the goal of
compensating an employee for a work-related injury.” 385 Ill. App. 3d
at 1047. This logic, however, is faulty.
     It is a well-settled principle that the Act is a remedial statute and
should be liberally construed to effectuate its main purpose–providing
financial protection for injured workers. Flynn, 211 Ill. 2d at 556. See
also Beelman Trucking v. Illinois Workers’ Compensation Comm’n,
233 Ill. 2d 364 (2009) (the Workers’ Compensation Act is a remedial
statute intended to provide financial protection for injured workers
and it is to be liberally construed to accomplish that objective). In our
view, the Act’s purpose is not furthered by automatically denying
TTD benefits to an injured employee simply because he has been
discharged by his employer.
     It remains the law in Illinois that an at-will employee may be
discharged for any reason or no reason. Hartlein v. Illinois Power
Co., 151 Ill. 2d 142, 159 (1992). Whether an employee has been

                                  -12-
discharged for a valid cause, or whether the discharge violates some
public policy, are matters foreign to workers’ compensation cases. An
injured employee’s entitlement to TTD benefits is a completely
separate issue and may not be conditioned on the propriety of the
discharge.
    For the reasons stated above, we hold that an employer’s
obligation to pay TTD benefits to an injured employee does not cease
because the employee had been discharged–whether or not the
discharge was for “cause.” When an injured employee has been
discharged by his employer, the determinative inquiry for deciding
entitlement to TTD benefits remains, as always, whether the
claimant’s condition has stabilized. If the injured employee is able to
show that he continues to be temporarily totally disabled as a result of
his work-related injury, the employee is entitled to TTD benefits.
    In the case at bar, the Commission found that Urban’s condition,
which was the result of a work-related injury, had not stabilized, and
that he had not yet reached maximum medical improvement. We agree
with the appellate court that these factual finding by the Commission
are not against the manifest weight of the evidence and are sufficiently
supported by the evidence.

                         CONCLUSION
    The judgment of the appellate court is reversed. The decision of
the Workers’ Compensation Commission and its award of benefits to
Urban are reinstated.

                                  Appellate court judgment reversed;
                                    Commission decision reinstated.




                                 -13-